Stein, J.
Appeals Appeals from four orders of the Family Court of Clinton County (Lawliss, J.), entered January 18, 2008 and June 6, 2008, which granted petitioner’s applications, in two proceedings pursuant to Family Ct Act article 10-A, to approve petitioner’s permanency plans for the subject children.
In September 2007, Family Court made a finding—based upon respondent’s admission—that respondent had neglected her daughter, Justine FF. (born in 1991) and her granddaughter, Ariel FF. (born in 2003), and removed both children from respondent’s home. Justine was placed with her father and Ariel was placed in foster care. At the first permanency hearing in January 2008 regarding petitioner’s permanency plans for the *1203children, Family Court continued the placements of both children. At a subsequent permanency hearing in June 2008, Family Court removed Justine from her father’s custody, placed her in the custody of petitioner and allowed respondent increased visitation; the court also continued Ariel’s placement in foster care. Respondent now appeals from each of Family Court’s four permanency orders on the sole ground that she was deprived of her right to counsel during the permanency hearings.
Respondent’s appeals from the two January 2008 permanency orders have been rendered moot by Family Court’s issuance of the June 2008 orders (see Matter of Haylee RR., 56 AD3d 968, 968 [2008]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]; Matter of Daily News v Teresi, 275 AD2d 812, 814 [2000]). Similarly, additional permanency hearings concerning the children were scheduled for November 2008 and Family Court issued new orders in December 2008 following those hearings, thus rendering the June 2008 orders moot, as well.* Therefore, we dismiss the appeals.
Mercure, J.E, Rose, Malone Jr. and Garry, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.

 Among other things, Family Court terminated Justine’s placement and discharged her to respondent’s custody (where she has resided since September 2008), and placed Ariel in her mother’s care.